WIGGINS, Circuit Judge,
concurring:
I concur in the judgment.
The court concludes that the plaintiff-ap-pellees, who are producers of navel oranges, may not invoke the mandamus jurisdiction of the district court in support of their claim for a mandatory injunction. I agree. The court also concludes that the producers are not entitled to judicial review of their declaratory relief claim. I respectfully disagree with this latter conclusion. Because the plaintiffs lack standing, I would not reach the broader and more troublesome judicial review issue.
The court’s reading of Block v. Community Nutrition Institute, — U.S. -, 104 S.Ct. 2450, 81 L.Ed.2d 270 (1984), precludes producers from obtaining judicial review of the Secretary’s actions under the Agricultural Marketing Agreement Act (the Act). The Supreme Court considered in Block “whether ultimate consumers of dairy products may obtain judicial review of milk market orders issued by the Secretary of Agriculture (Secretary) under the authority of the Agricultural Marketing Agreement Act of 1937____” Id. 104 S.Ct. at 2:! 52. The Supreme Court held that the Act implicitly precluded suits by consumers.
The Supreme Court’s language in Community Nutrition does not justify the expansive reading of it given by the court. It certainly does not foreclose producers from judicially challenging marketing orders promulgated under the Act.1 Reading Com*834munity Nutrition to permit judicial review to producers is especially appropriate in view of the Court’s holding in Stark v. Wickard, 321 U.S. 288, 64 S.Ct. 559, 88 L.Ed. 733 (1944), that milk producers could obtain judicial review of their challenge to a milk marketing order under the Act.
Persons who are adversely affected by administrative action may obtain judicial review of their claims unless Congress has withdrawn such review. 5 U.S.C. § 701(a)(1). See Community Nutrition, 104 S.Ct. at 2454. Congress may preclude all judicial review or preclude review only to particular classes, and may do so explicitly or implicitly. Community Nutrition, 104 S.Ct. at 2454. Although persons are presumed to be entitled to judicial review, the presumption may be rebutted by a showing of contrary congressional intent derived from: (1) statutory language; (2) specific legislative history; (3) congressional acquiescence in contemporaneous judicial construction of the statute; (4) “the collective import of legislative and judicial history behind a particular statute”; or (5) the statutory scheme as a whole. Id. at 2456.
No congressional intent to deprive producers of judicial review is apparent here. First, the language of the Act does not preclude judicial review to producers. It provides only that handlers subject to marketing orders may seek modification of their orders, and vests the district courts with jurisdiction to consider the Secretary’s rulings on such petitions. 7 U.S.C. § 608c(15)(A) & (B). The Act also permits producers and handlers to participate similarly in the creation of marketing orders. E.g., 7 U.S.C. § 608c(8), (9), (12), (16)(B), (19). Second, there appears to be no explicit manifestation in the legislative history of a congressional intent that producers be foreclosed from judicial review of market orders.
Third, Congress has acquiesced for 40 years in Stark v. Wickard, 321 U.S. 288, 64 S.Ct. 559, 88 L.Ed. 733 (1944). The Court held in Stark that milk producers could obtain judicial review of a marketing order. Although the milk marketing order at issue in Stark was different from the order at issue here because it set the minimum prices handlers could pay producers for their milk, Congress has not indicated that its acquiescence in Stark depended on the nature of the marketing order.
Finally, the statutory scheme of the Act does not necessarily preclude judicial review to producers.2 The Court held in Block that the Act’s statutory scheme impliedly denied judicial review to consumers because it provided “a detailed mechanism for judicial consideration of particular issues at the behest of other persons.” Id. 104 S.Ct. at 2455. But, unlike producers, the consumers who sought review in Block were not a part of the statutory scheme at all. The Act provides no participation whatever to consumers, whereas it creates a substantial role for producers. In addition, there is nothing in the nature of the remedies provided that suggests an intent to preclude review to producers. Unlike the example the Court used in Block, there is no suggestion that Congress wished to preclude such review in order to prevent undue delay. See id. at 2457.
In sum, if we were required to reach the judicial review issue, I would conclude that because substantial doubt about the con*835gressional intent may exist, the general presumption favoring judicial review of administrative actions should control. See id. at 2457.
Sound policy reasons also compel that we avoid holding that producers are denied judicial review of marketing orders under the Act. Such a holding relegates producers, as a class, to a “political” remedy. If an individual producer succeeds in a campaign to convice other producers to hold a vote under section 608c(16)(B) on a particular marketing order, then he must convince a majority of the producers to overturn the offensive marketing order in order to obtain relief. This democratic model may pass constitutional muster. United States v. Rock Royal Co-operative, Inc., 307 U.S. 533, 59 S.Ct. 993, 83 L.Ed. 1446 (1939). In my view, however, we should not extend it so as to subject individual rights to majority rule unless clear precedent so requires. No such precedent exists here.3
Rasmussen v. Hardin, 461 F.2d 595, 598 (9th Cir.), cert. denied, 409 U.S. 933, 93 S.Ct. 229, 34 L.Ed.2d 188 (1972), does not compel a contrary result. In that case, producers who were also handlers sued in both capacities to gain direct judicial review of a marketing order before the administrative remedies granted to handlers only were exhausted. We dismissed their attempt to do so.
Here, the plaintiffs are both producers and handlers. Following our guidance in Rasmussen, the plaintiffs, acting in both capacities, first asserted a right to an administrative remedy. The Secretary acknowledged their right to proceed as handlers in an administrative forum, but successfully dismissed the plaintiffs from that proceeding in their capacity as producers. This lawsuit promptly followed. The only capacity in which the plaintiffs asserted a right to relief in the district court was that of producers. Because producers have no administrative remedy to be exhausted, Rasmussen is inapplicable here.
We should affirm the judgment below because the plaintiffs lack standing to assert their claims. In order to have standing, a plaintiff must demonstrate: (1) “personal injury fairly traceable to the defendant’s allegedly unlawful conduct; and (2) that the injury is likely to be redressed by the requested relief." Allen v. Wright, — U.S. -, 104 S.Ct. 3315, 3325, 82 L.Ed.2d 556 (1984).
It is clear from the producers’ complaint here that they seek primarily to avoid having to process and market navel oranges subject to the restrictions of marketing order No. 907. The damages they assert are alleged to flow from the marketing order. The relief that they seek is an order directing the Secretary to terminate the marketing order or, alternatively, a declaration that the Secretary is compelled to do so. The reason that the relief they seek cannot cure their injury, however, is that they fail to challenge the Act itself. Thus, even if we invalidate No. 907, we cannot prevent the Secretary from fulfilling its obligation under the Act to promulgate a new marketing order. Accordingly, the producers lack standing.
Resting our decision on lack of standing would be narrower and more restrained than reaching the judicial review issue. The standing rationale affects only these producers, rather than all producers. Because the court has chosen to rely on a broader rationale which I believe is based upon an unnecessarily expansive reading of Community Nutrition, I concur in the judgment only.

. "The Act contemplates the cooperative venture among the Secretary, handlers and producers the principal purposes of which are to raise the price of agricultural products and to establish an orderly system for marketing them. Handlers and producers — but not consumers — are entitled to participate in the adoption and retention of market orders ... The Act provides for agreements among the Secretary, producers and handlers, ... for hearings *834among them, ... and for votes by producers and handlers____
... [T]he preclusion issue does not only turn on whether the interests of a particular class like consumers are implicated. Rather the preclusion issue turns ultimately on whether Congress intended for that class to be relied upon to challenge agency disregard of the law. See Barlow v. Collins, 397 U.S. [159] at 167, 90 S.Ct. [832] at 838 [25 L.Ed.2d 192 (1970) ]. The structure of this Act indicates that Congress intended only producers and handlers, and not consumers, to ensure that the statutory objective would be realized.
Id. at 2455 (emphasis added).


. The fourth possible source of legislative intent, collective legislative and judicial history, does not exist here. Unlike the immigration statute at issue in Heikkila v. Barber, 345 U.S. 229, 73 S.Ct. 603, 97 L.Ed. 972 (1953), the AMAA does not succeed a line of similar statutes that the courts had addressed on numerous occasions.


. The court would find it ironic to allow producers direct judicial access to air their complaints, but force handlers to pursue an administrative remedy. Although this observation may be in accord with dicta in Block, 104 S.Ct. at 2458, the court would compound the irony by denying producers both an administrative and a judicial remedy.